ETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-14 are pending. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tsirkin et al (US20170147378) Herein after Tsirkin in view of Graham et al (US20130160002) hereinafter Graham.

 As to claim 1, Tsirkin discloses a configuration management device comprising: configuration storage means for storing configuration information of a bridge including a 
bus recognition means for reading the configuration information of the input/output device connected to the bridge from the input/output device, and storing the configuration information in the configuration storage means (Fig. 1, with IOMMU, and para. 0007):
virtual resource definition storage means for defining a virtual connection between the virtual bridge and the input/output device connected to connection means other than the bridge (Fig. 1 where the hypervisor maps the machine configuration including connections, para. 0009);
and device access transfer means for receiving a read request for the configuration information transmitted by the bus recognition means with respect to the input/output device connected to the virtual bridge, reading the configuration information from the input/output device for which the virtual connection is defined, and transmitting the configuration information to the bus recognition means (Fig. 1, and para. 0026).
Tsirkin does not explicitly disclose an input/output device, which is inserted into the slot of the bridge from the input/output device.
Graham teaches in para. (0148) of an I/O device slotted into bridge.  
Further, Graham teaches transmitting the configuration information to the bus recognition unit, wherein the bus recognition unit stores the transmitted configuration information of the input/output device, which is connected to the virtual bridge, in the configuration storage unit (para. 0023). One of ordinary skill in the art before the 

As to claim 7, Tsirkin discloses a configuration management method comprising: providing configuration storage means for storing configuration information of a bridge including a virtual ridge and of an input/output device (Fig. | with hypervisor (180), virtual bridge (in 170a), and I/O in 110) to manage request, (para, 0007);
providing bus recognition means for reading the configuration information of the input/output device connected to the bridge from the input/output device, and storing the configuration information in the configuration storage means (Fig. 1, with IOMMU, and para. OOO7);
defining a virtual connection between a virtual bridge and an input/output device connected to connection means other than a bridge (Fig. 7 where the hypervisor maps the machine configuration including connections, para. 0009):
and receiving  read request for the configuration information transmitted by the bus recognition means to the input/output device connected to the virtual bridge, reading
the configuration information from the input/output device for which the virtual connection is defined, and transmitting the configuration information to the bus recognition means (Fig. 1, and para. 0020).
Tsirkin does not explicitly disclose an input/output device, which is inserted into the slot of the bridge from the input/output device.
Graham teaches in para. (0148) of an I/O device slotted into bridge.  


 As to claim 10, Tsirkin discloses a storage medium storing a configuration management program that causes a computer including configuration storage means for storing configuration information of a bridge including a virtual bridge and of an input/output device (Fig. | with hypervisor (150), virtual bridge (in 170), and I/O in 110) to manage request, (para. 0007); and bus recognition means for reading the configuration information of the input/output device connected to the bridge from the input/output device, and storing the configuration information in the configuration storage means (Fig. 1, with FOMMU, and para. 0007}, to execute: virtual resource definition storage processing of defining a virtual connection between the virtual bridge and the input/output device connected io connection means other than the bridge (Fig. 1 where the hypervisor maps the machine configuration including connections, para. 0009): and device access transfer processing of receiving a read request for the configuration information transmitted by the bus recognition means with respect to the input/output device connected ta the virtual bridge, reading the configuration information from the input/output device for which the virtual connection is defined, and transmitting the configuration information to the bus recognition means (Fig. 1, and para. 0020).
 of the bridge from the input/output device.
Graham teaches in para. (0148) of an I/O device slotted into bridge.  
Further, Graham teaches transmitting the configuration information to the bus recognition unit, wherein the bus recognition unit stores the transmitted configuration information of the input/output device, which is connected to the virtual bridge, in the configuration storage unit (para. 0023). One of ordinary skill in the art before the effective filing date of the claimed invention to enable the virtualization of an intermediary function of Graham to couple I/O devices of Tsirkin, (para. 0002).

Claims 2, 3, 8, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tsirkin/Graham as applied to claim1/7 above, and further in view of Kaplan et al (US10223159) hereinafter Kaplan. 

As to claims 2, and 8, Tsirkin does not disclose the configuration management device wherein the bus recognition means reads, when performing a presence check of the bridge and receiving  check response indicating presence, the configuration information of the bridge from the bridge, and stores the configuration information in the configuration storage means, the virtual resource definition storage means stores the configuration information of the virtual bridge, and the configuration management device further comprises: access intermediation means for receiving the check response, and, when the check response indicates absence, changing the check response into  check response indicating presence of the virtual bridge and transmitting the check response 
storage means, the virtual resource definition storage means storing the configuration information of the virtual bridge (Fig. 1, where agent 114 checks virtual bridge presence as detailed in Fig. 3, step 307) and the configuration management device further comprises:
access imermediation means for receiving the check response, and, when the check response indicates absence, changing the check response info a check response indicating presence of the virtual bridge and transmitting the check response to the bus recognition means (Fig. 3, and step 309 where system set up occurs}: and bridge access processing means for receiving a read request for the configuration information transmitted from the bus recognition means to the virtual bridge, and transmitting the configuration information of the virtual bridge (Fig. 1, and para. 0020).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to use the monitoring capability of Kaplan in the system of Tsirkin/Graham to give visibility into the system health, (COL. 2, lines 20-30).


One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to use the monitoring capability of Kaplan in the system of Tsirkin/Graham to give visibility into the system health, (COL. 2, lines 20-30).

 As to claim 11, Graham discloses the configuration management device further comprising: a hot plug operation unit being activated at a time of generation of a hot plug interrupt generated by the bridge when the input/output device is connected, reading the configuration information from the input/output device connected to the bridge, and storing the configuration information in the configuration storage unit (Fig. 4, and paras. 0053 – 0059); 
and an interrupt generation unit activating the hot plug operation unit by emulating the hot plug interrupt generated by the virtual bridge, wherein the device access transfer unit receives a read request for the configuration information transmitted by the hot plug operation unit with respect to the input/output device connected to the virtual bridge, reads the configuration information from the input/output device for which the virtual connection is defined and transmits the configuration information to the hot plug operation unit (paras. 0062, 0063). One of ordinary skill in the art before the effective filing date of the claimed invention to enable the virtualization of an intermediary function of Graham to couple I/O devices of Tsirkin, (para. 0002).


 and an input/output box that includes the input/output device and a remote bridge connecting the input/output device to a communication network, wherein the device access transfer unit generates an input/output packet conforming to the predetermined input/output bus standard in response to a read request for the configuration information, and transmits the input/output packet by loading the input/output packet on a frame for the communication network, and the remote bridge extracts the input/output packet from the received frame for the communication network, and transmits the input/output packet to the input/output device (paras. 0059, 0060). One of ordinary skill in the art before the effective filing date of the claimed invention to enable the virtualization of an intermediary function of Graham to couple I/O devices of Tsirkin, (para. 0002).
  
As to claim 13, Graham discloses a configuration management system comprising: the configuration management device, in which the bridge and the input/output device are connected by a bus conforming to a predetermined input/output bus standard (Fig. 13, and paras. 0055- 0057 with pcie bus protocol); 
and an input/output box that includes the input/output device and a remote bridge connecting the input/output device to a communication network, wherein the device access transfer unit generates an input/output packet conforming to the predetermined 
 
As to claim 14, Graham discloses  the configuration management method, further comprising: providing a hot plug operation unit being activated at a time of generation of a hot plug interrupt generated by the bridge when the input/output device is connected, reading the configuration information from the input/output device connected to the bridge, and storing the configuration information in the configuration storage unit;
 activating the hot plug operation unit by emulating the hot plug interrupt generated by the virtual bridge (Fig. 4, and paras. 0053 – 0059); 
and receiving a read request for the configuration information transmitted by the hot plug operation unit with respect to the input/output device connected to the virtual bridge (para. 0057), reading the configuration information from the input/output device for which the virtual connection is defined, and transmitting the configuration information to the hot plug operation unit (Fig. 4, and para. 0059) One of ordinary skill in the art before the effective filing date of the claimed invention to enable the virtualization of an intermediary function of Graham to couple I/O devices of Tsirkin, (para. 0002).
s 4, 5, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tsirkin/Graham as applied to claim1/7 above, and further in view of Kaplan et al (US104234379) hereinafter Kaplan2.

As to claims 4,and 9, Kaplan discloses the configuration management device, further comprising: hot plug operation means far being activated al 4 time of generation of a hot plug interrupt generated by the bridge when the input/output device is connected, reading the configuration information from the input/output device connected to the bridge, and storing the configuration information in the configuration storage means: and interrupt generation means far activating the hot plug operation means by emulating the hot plug interrupt generated by the virtual bridge, wherein the device access transfer means receives 4 read request for the configuration information transmitted by the hot plug operation means with respect to the input/output device connected to the virtual bridge, reads the configuration information from the input/output device for which the virtual connection is defined, and transmit the configuration information to the hot plug operation means (Fig. 2, hot-plug change out, COL. 6, lines 44-67).
One of ordinary skill in the art before the effective filing cate of the claimed invention would have been motivated to use the monitoring capability of Kaplan2 in the system of Tsirkin/Graham to give full flexibility to the virtualized system (COL. 1, lines 44-62).

As to claim 5, Tsirkin discloses a configuration management system comprising: the configuration management device in which the bridge and the input/output device are 
and an input/output box that includes the input/output device and a remote bridge connecting the input/output device io 4 communication network, wherein the device access transfer means generates an input/output packet conforming to the predetermined input/output bus standard in response to a read request for the configuration information, (Fig. 4, step 460, and para. 0046}
and transmits the input/output packet by loading the input/output packet on a frame for the communication network, and the remote bridge extracts the input/output packet from
the received frame far the communication network, and transmits the input/output packet to the input/output device (Fig. 4, and step 470-478). 

As to claim 6, Kaplan discloses the configuration management system wherein the device access transfer means generates an input/output packet conforming to a PCI Express standard (COL. 2, lines 5-10). One of ordinary skill in the art before the elective filing date of the claimed invention would have been motivated to use the monitoring capability of Kaplan in the system of Tsirkin/Graham to give visibility into the system health, (COL. 2, lines 20-30). 

Response to Arguments
Applicant’s arguments with respect to claims 1, 7, and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ANTHONY DALEY whose telephone number is (571)272-3625. The examiner can normally be reached 7 - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571 2724176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A.D/Examiner, Art Unit 2184                                                                                                                                                                                                        


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184